 



Exhibit 10.97
February 14, 2007
Dear Michael:
It is my pleasure to extend to you an offer of employment as General Counsel,
Senior Vice President &Secretary with StarTek, Inc. In this position, you will
report directly the President and Chief Executive Officer.
Start Date
Your start date is anticipated to be Monday, February 19, 2007.
Location
You will be at our Denver Headquarters.
Base Compensation
Your base compensation will be $175,000 per year, paid semi-monthly. You will be
eligible for future annual salary increases based upon performance and goal
achievement.
Stock Options
Upon the Board of Directors approval, you will be awarded options to purchase
65,000 shares of StarTek, Inc. common stock. It is anticipated that 32,500
shares will be awarded at the February 19, 2007 Board of Directors meeting, with
the remaining shares being granted subject to a shareholders vote to increase
the number of available shares in May, 2007. The strike price for shares awarded
on February 19, 2007 will bethe closing price as of that date. The strike price
of the remaining shares will be the closing price on the date awarded by the
Board of Directors. Vesting in over a four year period; 25% will vest after one
year and monthly thereafter. *Market closed 2/19/2007 for Presidents Day.
2/20/2007 will be strike price for shares. (STP 2-20-07)
Variable Compensation Eligibility
You are eligible to participate in the StarTek Leadership Incentive Compensation
Plan. Your targeted incentive eligibility is 40% of your actual base earnings.
Targets will be set by the Board of Directors annually and payments will be made
annually after the Company’s fiscal results are reported.
Paid Time Off
You will be eligible to accrue up to four weeks of paid time off following
90 days of service.
Benefits
You will be eligible for Health and Welfare Benefits on the first day of the
month following hire date. You will also be given additional materials on the
other pertinent StarTek USA, Inc. benefits at the time of your orientation.

 

 



--------------------------------------------------------------------------------



 



Employment at Will
Your employment by StarTek, Inc. is “at will” meaning that you are free to
terminate your employment with StarTek, Inc. at any time for any reason and that
StarTek, Inc. is also free to terminate your employment at any time for any
reason.
Michael, we are very excited to have you as part of our team. We believe you
possess the skills and background that our organization is looking for as we
move toward our bright future. We are confident that you will play a significant
role in helping shape the future success of StarTek.
Sincerely,

     
     /s/ A. Laurence Jones
 
   
 
   
A. Laurence Jones
   
President and CEO
   

Cc:   Sue Morse, Senior Vice President, Human Resources

I, Michael Clayton, accept this offer with StarTek, Inc.
Signed /s/ Michael Clayton .
Date      2/19/07     .

 

 